Exhibit 10.2
 
THIRD AMENDMENT (the “Amendment”) dated as of April 1, 2009 (the “Amendment
Effective Date”) by and between ADVANCED PHOTONIX, INC., a Delaware corporation
(the “Company”) and STEVEN WILLIAMSON, an individual (“Holder”) to that certain
SECURED PROMISSORY NOTE (the “Note”) dated as of May 2, 2005, as amended by the
Amendment dated May 1, 2008 and as further amended by the Second Amendment dated
November 26, 2008.
 
The Company and Holder have agreed to amend and modify the Note in accordance
with the terms and conditions hereinafter set forth.  Unless otherwise defined
herein, capitalized terms shall have the respective meanings assigned to them in
the Note.


NOW, THEREFORE, in consideration of the foregoing, the parties, intending to be
legally bound, hereby agree to replace in its entirety Section 1 of the Note as
follows:


(1)           PAYMENT OF PRINCIPAL.  The Principal shall be payable in annual
installments of THREE HUNDRED THIRTY THREE THOUSAND THREE HUNDRED THIRTY THREE
DOLLARS ($333,333) on the first anniversary of the Issuance Date, THREE HUNDRED
SIXTY SIX THOUSAND SIX HUNDRED SIXTY SEVEN DOLLARS ($366,667) on the second
anniversary of the Issuance Date, THREE HUNDRED THOUSAND DOLLARS ($300,000) on
December 1, 2008, THREE HUNDRED THOUSAND DOLLARS ($300,000) on December 1, 2009,
and a final installment of SIX HUNDRED THIRTY THREE THOUSAND SIX HUNDRED SIXTY
SEVEN DOLLARS ($633,667) on March 1, 2010 (the “Maturity Date”).


Except to the extent amended hereby, the Note remains in full force and effect
in accordance with its terms and the Interest Rate (as defined in the Note) will
continue to be paid at the rate prescribed in Section 2 of the Note.  The terms
and conditions of this Amendment shall be construed together with the terms of
the Note as a single agreement, provided that, to the extent any terms and
conditions of the Amendment are inconsistent with the terms and conditions of
the Note, the terms and conditions of this Amendment shall govern.


IN WITNESS WHEREOF, this Amendment has been executed by the Parties as of the
Amendment Effective Date.

              ADVANCED PHOTONIX, INC.          
 
By:
/s/ Richard Kurtz      
Richard Kurtz,
Chief Executive Officer
                      /s/ Steven Williamson      
Steven Williamson
 

                       